FoRD, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of 650 dozen Bemberg rayon georgette scarves 17” by 44”, Gall No. 995R exported from Japan on or about January 15,1961.
IT IS EURTI-IER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing appraisement at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $1.35 per dozen.
IT IS FURTHER STIPULATED AND AGREED that the merchandise is not on the final list published as T.D. 54521 from which the operation of the Customs Simplification Act of 1956 (Public Law 927 — 84th Congress, 2nd Session) was withheld.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
Accepting this stipulation as a statement of fact, I find and bold the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of *591the merchandise here involved and that such statutory value is $1.35 per dozen pieces, packed.
Judgment will be rendered accordingly.